Case: 21-60856     Document: 00516399760          Page: 1    Date Filed: 07/19/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 19, 2022
                                   No. 21-60856                         Lyle W. Cayce
                                                                             Clerk

   Cecilia De La Paz Vasquez-De Martinez; Karla Dianara
   Martinez-Vasquez,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of the Order of the
                          Board of Immigration Appeals
                      BIA Nos. A208 375 390, A208 375 391


   Before Smith, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Cecilia De La Paz Vazquez-De Martinez and her minor daughter,
   Karla Dianara Martinez-Vasquez, are natives and citizens of El Salvador.
   Mother applied for asylum, 8 U.S.C. § 1158, and withholding of removal,
   § 1231(b)(3) for herself and Daughter. The Board of Immigration appeals


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60856         Document: 00516399760            Page: 2     Date Filed: 07/19/2022




                                         No. 21-60856


   affirmed denial of Mother’s applications, and Mother timely petitioned us to
   review the BIA’s order. During the pendency of that petition, though,
   Mother passed away.
          Our jurisdiction is limited by Article III to “Cases” and
   “Controversies.” U.S. CONST. art. III § 2. “Inherent in the case-or-
   controversy requirement is the doctrine of mootness; federal courts lack
   jurisdiction ‘when it is impossible for a court to grant any effectual relief
   whatsoever to the prevailing party.” Mendoza-Flores v. Rosen, 983 F.3d 845,
   847 (5th Cir. 2020) (quoting United States v. Vega, 960 F.3d 669, 672 (5th
   Cir. 2020)). Similarly, we lack jurisdiction over unexhausted arguments on
   petition for review from the BIA’s final order of removal. See
   8 U.S.C.§ 1252(d)(1); Omari v. Holder, 562 F.3d 314, 320–21 (5th Cir. 2009).
          The Government now asks us to dismiss this petition for want of
   jurisdiction. We agree that we must. Mother’s passing means we can no
   longer grant effectual relief to her, mooting her claims for relief. McCallister
   v. Att’y Gen. of United States, 444 F.3d 178, 184 (3d Cir. 2006). Following
   Mother’s passing we ordered Counsel to file an opening brief for Daughter.
   See Vasquez-De Martinez v. Garland, 34 F.4th 412 (5th Cir. 2022) (per
   curiam). Counsel has, but Daughter’s brief now makes plain that she did not
   seek relief independently of Mother’s application. Rather, she sought relief
   in the BIA solely as a derivative beneficiary of Mother’s application. See
   § 1153(d). That means Daughter’s petition is now moot to the extent it relies
   on Mother’s. See McCallister, 444 F.3d at 184–85. To the extent Daughter
   now seeks independent relief, the BIA has yet to consider Daughter’s
   unexhausted arguments. 1 See Omari, 562 F.3d at 320–21. Therefore, we
   GRANT the Government’s motion to dismiss and DISMISS this petition.


          1
              Daughter’s motion to reopen her case with the BIA is now pending.




                                               2